Citation Nr: 1746200	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-15 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for eczema of the left ear from August 1, 2006 to May 2, 2011, and in excess of 30 percent from May 3, 2011 forward. 

2.  Entitlement to an initial compensable rating for underarm dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979, and from February 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2006 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Montgomery, Alabama, respectively.  This case is currently under the jurisdiction of the latter RO. 

The Veteran testified at a hearing before the undersigned in May 2014.  A transcript is of record. 

The Board remanded these claims in October 2014 for further development.  Subsequently, as discussed in the Board's May 2017 decision, the Board deferred a decision on these claims pending resolution of VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016).  

Service connection claims for bilateral ankle disabilities and a left knee disability were most recently remanded by the Board in May 2017.  These claims are still under review at the agency of original jurisdiction, and have not been re-certified to the Board.  Accordingly, the Board will not address them at this time. 

The issue of entitlement to a compensable rating for underarm dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 1, 2006 to May 2, 2011, the Veteran's eczema of the left ear affected less than 5 percent of the entire body, and less than 5 percent of exposed areas, and did not require systemic therapy. 

2.  Since May 3, 2011, the Veteran's eczema of the left ear has not affected more than 40 percent of the entire body, or more than 40 percent of exposed areas, and has not required systemic therapy. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for eczema of the left ear from August 1, 2006 to May 2, 2011, and in excess of 30 percent from May 3, 2011 forward have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.118, Diagnostic Code 7806 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Law

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1; see generally, 38 C.F.R. § Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's eczema is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, which pertains to dermatitis or eczema.  

Under DC 7806, a rating of 60 percent is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  A rating of 30 percent is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or for systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A rating of 10 percent is assigned for dermatitis or eczema when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 0 percent rating is assigned for dermatitis or eczema when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and requiring no more than topical therapy during the past 12-month period.  Id.

Alternatively, dermatitis or eczema is to be rated based on disfigurement of the head, face, or neck under DC 7800, or based on scarring under DC's 7801, 7801, 7803, 7804, or 7805, depending on the predominant disability.  Id.

The U.S. Court of Appeals for the Federal Circuit recently held that topical corticosteroids do not constitute systemic therapy.  Johnson v. Shulkin, 862 F.3d 1351, 1354-55 (2017).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  

II. Analysis 

Prior to May 3, 2011, the preponderance of the evidence shows that the Veteran's left ear eczema affected less than 5 percent of exposed areas, and less than 5 percent of the total body.  Specifically, the September 2006 VA examination report found that less than 10 percent of the ear was affected, and less than 1 percent of the total body.  It is readily apparent that if less than 10 percent of the ear was affected, then less than 5 percent of exposed areas of skin were affected by eczema.  The 30 percent rating effective May 3, 2011 was based on a VA examination report in which the examiner stated that 40 percent of the Veteran's left ear was affected by erythematous patches.  However, this finding does not indicate that 40 percent of exposed areas of skin were affected.  Rather, it only states that 40 percent of the ear was affected, which does not equate to 40 percent of exposed areas.  The Veteran's eczema was managed with topical corticosteroids and other topical treatment (i.e. cocoa butter), but not by systemic therapy.  See Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017).

Accordingly, the criteria for a compensable rating for left ear eczema were not more nearly approximated prior to May 3, 2011.  

From May 3, 2011 forward, the preponderance of the evidence shows that the Veteran's left ear eczema did not cover more than 40 percent of exposed areas, or more than 40 percent of the entire body, as shown in the VA examination reports dated in May 2015 and December 2015.  It was treated with topical corticosteroids, but not by systemic therapy.  Accordingly, the criteria for a 60 percent rating have not been more nearly approximated since May 3, 2011.  

The VA and private treatment records do not show that the Veteran's service-connected eczema covers a wider area or has been treated with systemic therapy.  

The record shows that the Veteran's eczema is not manifested by scarring.  Moreover, it is not manifested by any characteristic of disfigurement, as there is no scarring and it does not affect an area exceeding six square inches.  Finally, it is not manifested by visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features.  Accordingly, a compensable rating based on disfigurement or scarring is not warranted.  See 38 C.F.R. § 4.71a, DC's 7800, 7801, 7801, 7803, 7804, and 7805.

As the preponderance of the evidence shows that the Veteran's left ear eczema has not more nearly approximated the criteria for a compensable rating at any point prior to May 3, 2011, or for a rating higher than 30 percent at any point since that date, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 


III. Additional Considerations

As there is no indication in the record that the Veteran's eczema, either alone or based on its combined impact with other service-connected disabilities, causes marked interference with employment, the issue of whether referral for extraschedular consideration is warranted has not been raised.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

Finally, neither the Veteran nor his representative has raised any issues with VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veterans fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





ORDER

An initial compensable rating for eczema of the left ear from August 1, 2006 to May 2, 2011, and in excess of 30 percent from May 3, 2011 forward, is denied. 


REMAND

The issue of entitlement to a compensable rating for underarm dermatitis must be remanded for readjudication by the AOJ.  In this regard, the record shows that the Veteran underwent a VA examination to evaluate the severity of his underarm dermatitis in December 2016.  However, the AOJ has not yet readjudicated the issue with consideration of the examination report. 

Accordingly, the case is REMANDED for the following action:

1.  Review the December 2016 VA skin examination report.

2.  Then, after completing any additional development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


